 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7                                              ***
 8    TONEY ANTHONEY WHITE,                                Case No. 2:16-cv-00734-RFB-VCF

 9                       Plaintiff,                          ORDER TO PRODUCE
                                                           TONEY ANTHONEY WHITE,
10             v.                                                 #8270970
11    COUNTY OF CLARK NEVADA, et al,
12                      Defendants.
13
14       TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
                    BRIAN E. WILLIAMS, WARDEN, HIGH DESERT STATE PRISON,
15
                    INDIAN SPRINGS, NV
16                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND
17                  ANY OTHER UNITED STATES MARSHAL

18
19          THE COURT HEREBY FINDS that TONEY ANTHONEY WHITE, #8270970, is

20   presently in custody of the Nevada Department of Corrections, located at High Desert State

21   Prison, Indian Springs, Nevada.

22          IT IS FURTHER ORDEREDhat the Warden of High Desert State Prison, or his
23
     designee, shall transport and produce TONEY ANTHONEY WHITE, #8270970, to appear
24
     before the United States District Judge at the Lloyd D. George United States Courthouse in
25
26   Las Vegas, Nevada, on or about Monday, June 24, 2019, at the hour of 3:30 PM, in LV

27   Courtroom 7C to attend a motion hearing in the instant matter,    until the said TONEY
28   ANTHONEY WHITE, #8270970, is released and discharged by the said Court; and that
 1   said TONEY ANTHONEY WHITE, #8270970, shall thereafter be returned to the custody of
 2
     the Warden, High Desert State Prison, Indian Springs, Nevada, under safe and secure conduct.
 3
 4          DATED this 6th day of June, 2019.
 5
 6                                                     _____________________________________
                                                       RICHARD F. BOULWARE, II
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
